DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/368,593, filed on 03/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING METHOD AND FITER ARRAY INCLUDES WIDEBAND FILTER ELEMENTS AND NARROWBAND FILTER ELEMENTS.

Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Claim 1 (line 8), “image data” should be changed to --the image data--.

Claim 1 (line 3), “said filter array” should be changed to --said associated filer array--.
Claim 14 (line 14), “image data” should be changed to --the image data--.

Claims 2-13 are objected as being dependent from claim 1.
Claims 15-19 are objected as being dependent from claim 14.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 11), recites limitation “the image data;” it is unclear that limitation “the image data" recited in claim 1 (line 11) is the same or different from limitation “the received image data” recited in claim 1 (line 9) or limitation “image data” recited in claim 1 (line 8) or limitation “image data” recited in claim 1 (line 1).
 Claim 2 (lines 2-3), recites limitation “image data;” it is unclear that limitation “image data" recited in claim 2 (lines 2-3) is the same or different from limitation “image data” recited in claim 1 (line 14) or limitation “the image data” recited in claim 1 (line 11) or limitation “the received image data” recited in claim 1 (line 9) or limitation “image data” recited in claim 1 (line 8) or limitation “image data” recited in claim 1 (line 1).
Claim 4 (line 3), recites limitation “a filter kernel;” it is unclear that limitation “a filter kernel" recited in claim 4 (line 3) is the same or different from limitation “a filter kernel” recited in claim 1 (line 11).
Claim 5 (line 3), recites limitation “a filter kernel;” it is unclear that limitation “a filter kernel" recited in claim 5 (line 3) is the same or different from limitation “a filter kernel” recited in claim 4 (line 3) or limitation “a filter kernel” recited in claim 1 (line 11).
Claim 8 (line 2) recites limitation “a spatial position;” it is unclear that limitation “a spatial position" recited in claim 8 (line 2) is the same or different from limitation “a spatial position” recited in claim 1 (line 12).
Claim 14 (line 7), recites limitation “image data;” it is unclear that limitation “image data" recited in claim 14 (line 7) is the same or different from limitation “the received image data” recited in claim 14 (line 5) or limitation “image data” recited in claim 14 (line 4) or limitation “image data” recited in claim 14 (line 1).
Claim 14 (line 11), recites limitation “image data;” it is unclear that limitation “image data" recited in claim 14 (line 11) is the same or different from limitation “the received image data” recited in claim 14 (line 9) or limitation “image data” recited in claim 14 (line 4) or limitation “image data” recited in claim 14 (line 1).
Claim 14 (line 16), recites limitation “image data;” it is unclear that limitation “image data" recited in claim 14 (line 16) is the same or different from limitation “the received image data” recited in claim 14 (line 13) or limitation “image data” recited in claim 14 (line 4) or limitation “image data” recited in claim 14 (line 1).

Claims 2-13 are rejected as being dependent from claim 1.
Claims 15-19 are rejected as being dependent from claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,258,992 in view of Yamagami et al. (US 5,323,233). 
Regarding application claim 1, Patent Claim 1 discloses a method for processing image data, said image data representing an image captured by a camera using an image sensor having an array of pixels and an associated filter array, said filter array comprising a pattern of wideband filter elements and at least three types of narrowband filter elements, said image data including wideband pixel values representing light received at pixels with wideband filter elements (Patent Claim 1, lines 1-11),
the method comprising:
receiving image data for said image (Patent Claim 1, lines 3-11); and
generating a wideband luminance image from the received image data, said wideband luminance image comprising estimated wideband filter element values, each estimated wideband filter element value being calculated by applying a filter kernel to the image data centered at a spatial position in the wideband luminance image corresponding to said estimated wideband filter element value, wherein the spatial position in the wideband luminance image corresponds to a pixel in the image having image data captured using a wideband filter element or to a pixel in the image having image data captured using a narrowband filter element (Patent Claim 1, lines 13-19).
Patent Claim 1 fails to disclose said image data including at least three types of narrowband pixel values, each type of narrowband pixel value representing light received at pixels with a corresponding type of narrowband filter element.
However, Yamagami et al. discloses an image pickup device 1 has the color filter having three color filters red, blue, green (i.e., three types of narrowband pixel values), figures 1 (a), 8, column 4, lines 25-40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Yamagami et al. in order to provide an image pickup apparatus having a high quality image without many false signals (column 1, lines 53-55).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andams, JR. et al. (US 2007/0024934) discloses interpolation of panchromatic and color pixels.
Wu et al. (US 2016/0234467) discloses RGBC color filter array patterns to minimize color aliasing.
Takei et al. (US 4,646,139) discloses color image pickup apparatus with color filter array comprising filter elements of three different colors arranged to provide reduced folding distortion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          8/13/2022